UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant x Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 THERAGENICS CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transaction applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing: Amount previously paid: N/A Form, Schedule or Registration Statement No.: N/A Filing party: N/A Date Filed: N/A THERAGENICS CORPORATION® 5 BUFORD, GEORGIA 30518 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS You are cordially invited to attend the Annual Meeting of Stockholders of Theragenics Corporation (“Theragenics”, the “Company”) to be held at 9:00 A.M., Eastern Daylight Savings Time, on Friday, May 20, 2011, at the InterContinental Buckhead, 3315 Peachtree Road, N.E., Atlanta, Georgia 30326, for the purpose of electing two directors and ratifying the appointment of Dixon Hughes PLLC as our independent registered public accounting firm for the current year.The Company recommends that the stockholders re-elect the directors nominated and ratify the appointment of Dixon Hughes PLLC.Dixon Hughes PLLC has announced that it will merge with Goodman & Company, LLP and the name of the combined firm will be Dixon Hughes Goodman LLP. Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held on May 20, 2011 This proxy statement and a copy of the Company’s Annual Report on Form 10-K are available at www.theragenics.com.For information regarding attending the stockholders’ meeting and voting in person, please see the legend below. The Board of Directors has fixed the close of business on March 22, 2011, as the record date for the determination of the stockholders entitled to notice of, and to vote at, the meeting. Sincerely, /s/ Bruce W. Smith Bruce W. Smith, Secretary Buford, Georgia April 1, 2011 YOUR VOTE IS IMPORTANT WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING OF STOCKHOLDERS, YOU ARE REQUESTED TO FILL IN AND TO SIGN THE ENCLOSED FORM OF PROXY AND MAIL IT IN THE ENCLOSED ENVELOPE, WHICH REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES. IT IS IMPORTANT THAT PROXIES BE RETURNED PROMPTLY. IF YOU DO ATTEND THE MEETING AND DECIDE THAT YOU WISH TO VOTE IN PERSON, YOU MAY WITHDRAW YOUR PROXY. A TICKET MUST BE PRESENTED TO GAIN ADMISSION TO THE ANNUAL MEETING OF STOCKHOLDERS. IF YOU ARE PLANNING TO ATTEND THE MEETING, PLEASE COMPLETE AND RETURN THE ENCLOSED ADMISSION TICKET REQUEST FORM TO RECEIVE YOUR ADMISSION TICKET. YOU WILL NOT BE MAILED AN ADMISSION TICKET. YOUR TICKET WILL BE AVAILABLE AT THE REGISTRATION TABLE ON MAY 20, 2011. THERAGENICS CORPORATION® 5203 Bristol Industrial Way Buford, Georgia 30518 PROXY STATEMENT This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of Theragenics Corporation.The terms “Theragenics”, “Company”, “we”, “us”, or “our” mean Theragenics Corporation.Such proxies are to be voted at our Annual Meeting of Stockholders to be held on Friday May 20, 2011, at the InterContinental Buckhead, 3315 Peachtree Road, N.E., Atlanta, Georgia 30326, at 9:00 A.M., Eastern Daylight Savings Time, for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders. Our Board of Directors has fixed the close of business on March 22, 2011, as the record date for the determination of stockholders entitled to receive notice of, and to vote at, the forthcoming Annual Meeting of Stockholders or any adjournment thereof. Any person giving a proxy in the form accompanying this statement has the power to revoke it at any time prior to its exercise. A proxy may be revoked by attending and voting at the meeting, by giving a later proxy or by written notice to the Secretary of the Company received at our offices at 5203 Bristol Industrial Way, Buford, Georgia, 30518, prior to the date of the Annual Meeting. When proxies are returned properly executed, the shares represented thereby will be voted as directed in the executed proxy. If the proxy is signed and returned but no direction is specified therein, it will be voted FOR the election of the nominees named therein and FOR the ratification of the appointment of Dixon Hughes PLLC as our independent registered public accounting firm. You will need a ticket to attend the Annual Meeting of Stockholders. If your shares are registered in your name and not in the name of a bank, broker or other third party, you may request an admission ticket by completing and returning the enclosed Admission Ticket Request Form. You will not be mailed an admission ticket. Your ticket will be available at the registration table on May 20, 2011. If you plan to attend the Annual Meeting of Stockholders in person and your shares are not registered in your own name, please advise the bank, broker or other institution that holds your shares that you plan to attend the Annual Meeting. That firm must provide you with documentation showing that you owned your shares of the Company as of the record date, March 22, 2011. This documentation may be either a copy of an account statement that shows you owned the shares on the record date or a letter from the firm that confirms you owned the shares on that date. Please include that documentation when you return the enclosed Admission Ticket Request Form to us to receive an admission ticket. We pay the expenses for soliciting proxies for the forthcoming Annual Meeting of Stockholders. Our directors, officers and employees, who will not be specially compensated for such services, may make solicitation of proxies by means of personal calls upon, or telephonic or electronic communications with, stockholders or their personal representatives. We will reimburse brokers and other nominees for their reasonable expenses incurred in forwarding solicitation materials to beneficial owners. It is anticipated that this Proxy Statement and enclosed Proxy will first be mailed to stockholders entitled to notice of and to vote at the Annual Meeting on or about April 1, 2011. VOTING SECURITIES AND PRINCIPAL SECURITY HOLDERS As of March 22, 2011, there were 33,879,227 shares of Common Stock, par value $.01 per share (“Common Stock”) outstanding and entitled to vote at the Annual Meeting. 2 VOTING PROCEDURES Who May Vote If you were a stockholder at the close of business on March22, 2011, you may vote at our Annual Meeting. Each share is entitled to one vote. In order to vote, you must either designate a proxy to vote on your behalf or attend the meeting and vote your shares in person. Our Board of Directors requests your proxy. By completing your proxy and submitting it in a timely manner, you will assure your shares will count toward determination of the presence of a quorum and will be voted at the meeting. Methods of Voting All stockholders of record may vote by transmitting their proxy cards by mail. Stockholders of record can also vote by telephone or Internet. Stockholders who hold their shares through a bank or broker can vote by telephone or Internet if their bank or broker offers those options. ● By Telephone or Internet.We encourage you to vote by Internet.It is convenient for you and saves us significant postage and processing costs.Stockholders of record may vote by using the toll-free number or Internet website address listed on the proxy card. Please see your proxy card for specific instructions. ● By Mail.Stockholders of record may complete, sign, date and return their proxy cards in the postage-paid envelope provided. If you sign, date and return your proxy card without indicating how you want to vote, your proxy will be voted as recommended by the Board of Directors. Revoking Your Proxy You may change your mind and revoke your proxy at any time before it is voted at the meeting by: ● sending a written notice to our Secretary for receipt prior to the meeting stating that you revoke your proxy; ● transmitting a proxy dated later than your prior proxy either by mail, telephone or Internet;or ● attending the Annual Meeting and voting in person or by proxy. Voting SharesHeld By Brokers, Banks and Other Nominees Votes will be counted by the inspector of election appointed for the meeting, who will separately count “For” and “Withhold” and, with respect to any proposals other than the election of directors, “Against” votes, abstentions and broker non-votes. A “broker non-vote” occurs when a nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that proposal and has not received instructions with respect to that proposal from the beneficial owner, despite voting on at least one other proposal for which it does have discretionary authority or for which it has received instructions. Many of our stockholders may hold their shares through a broker, trustee or other nominee rather than directly in their own name. As summarized below, there are some distinctions between shares held of record and those owned beneficially. 3 ● Stockholder of Record — If your shares are registered directly in your name with our transfer agent, you are considered, with respect to those shares, the “stockholder of record.” As the stockholder of record, you have the right to grant your voting proxy directly to us or to a third party or to vote in person at the Annual Meeting of Stockholders. ● Beneficial Owner — If your shares are held in a brokerage account, by a trustee or by another nominee, you are considered, with respect to those shares, the “beneficial owner.” As the beneficial owner of those shares, you have the right to direct your broker, trustee or nominee how to vote, and you also are invited to attend the Annual Meeting of Stockholders in person. Because a beneficial owner is not the stockholder of record, however, you may not vote these shares in person at the Annual Meeting of Stockholders unless you obtain a “legal proxy” from the broker, trustee or nominee that holds your shares, giving you the right to vote the shares at the Annual Meeting of Stockholders. In previous years, under applicable SEC and NYSE rules, your broker had discretionary authority to vote your shares for or against the election of directors without direction from you. Due to recent changes in applicable SEC and NYSE rules, your broker may no longer vote your shares in director elections unless you have specifically directed him or her to do so. As a result, it is expected that fewer shares might be cast in director elections than in years past. Therefore, your vote is even more critical in 2011 than in years past. It is imperative that each stockholder instruct his/her/its broker how to vote on the issues presented for consideration. Brokers who do not receive instructions are entitled to vote those shares ONLY with respect to the ratification of the selection of our independent registered public accounting firm, but not with respect to any other matter to be presented at the Annual Meeting of Stockholders, including in the election of directors. Outstanding shares not voted by brokers under such circumstances, but represented at the meeting by otherwise completed proxy cards, are referred to as “broker non-votes.” Abstentions and broker non-votes will be included in determining the presence of a quorumat the Annual Meeting, but will not be counted as votes cast on any of the proposals to be voted upon. 4 The following table sets forth the ownership of our Common Stock as of March 22, 2011, by: ● each of our directors and executive officers, including the named executive officers appearing in the Summary Compensation Table under “Executive Compensation and Related Matters;” and ● all persons known to us to be the beneficial owner of more than 5% of our outstanding Common Stock. Unless otherwise indicated, the address for each person listed is c/o Theragenics Corporation, 5203 Bristol Industrial Way, Buford, Georgia 30518. Name of Beneficial Owner Amount and Nature of Beneficial Ownership(1) Percentage of Common Stock Outstanding(2) Conus Partners, Inc. (3) % FMR LLC (5) % Dimensional Fund Advisors LP (7) % M. Christine Jacobs % Bruce W. Smith 1.1% % Francis J. Tarallo * K. Wyatt Engwall * Janet Zeman * Peter A.A. Saunders * John V. Herndon * C. Russell Small * Joseph Plante * C. David Moody, Jr. * Kathleen A. Dahlberg * All Directors and Executive Officers as a Group (eleven persons) % * Less than 1% Each person named in the table has sole voting and investment power with respect to all shares of Common Stock shown as beneficially owned by him or her, unless otherwise noted. The percentage of shares of Common Stock is calculated assuming that the beneficial owner has exercised any conversion rights, options or other rights to subscribe held by such beneficial owner that are currently exercisable or exercisable within 60 days and that no other conversion rights, options or other rights to subscribe have been exercised by anyone else. 49 West 38th Street, 11th Floor, New York, New York 10018. Beneficial ownership as reported on Schedule 13G/A filed with the Commission on February 11, 2011. 82 Devonshire Street, Boston, Massachusetts 02109. Beneficial ownership as reported on Schedule 13G/A filed with the Commission on February 17, 2009. Fidelity Management & Research Company (“Fidelity”), a wholly owned subsidiary of FMR LLC and an investment adviser, is the beneficial owner of 3,304,620 shares as a result of acting as investment adviser to various investment companies registered under Section 8 of the Investment Company Act of 1940. The ownership of one investment company, Fidelity Low Priced Stock Fund, amounted to 3,304,620 shares of the Common Stock outstanding. Edward C. Johnson 3d and FMR LLC, through its control of Fidelity, and the funds each has sole power to dispose of the 3,304,620 shares owned by the Funds. Members of the family of Edward C. Johnson 3d, Chairman of FMR LLC, are the predominant owners, directly or through trusts, of Series B voting common shares of FMR LLC, representing 49% of the voting power of FMR LLC. The Johnson family group and all other Series B shareholders have entered into a shareholders’ voting agreement under which all Series B voting common shares will be voted in accordance with the majority vote of Series B voting common shares. Accordingly, through their ownership of voting common shares and the execution of the shareholders’ voting agreement, members of the Johnson family may be deemed, under the Investment Company Act of 1940, to form a controlling group with respect to FMR LLC. Neither FMR LLC nor Edward C. Johnson 3d, Chairman of FMR LLC, has the sole power to vote or direct the voting of the shares owned directly by the Fidelity Funds, which power resides with the Funds’ Boards of Trustees. Fidelity carries out the voting of the shares under written guidelines established by the Funds’ Boards of Trustees. 5 Palisades West, Building One, 6300 Bee Cave Road, Austin, Texas 78746. Beneficial ownership as reported on a Schedule 13G filed with the Commission on February 11, 2011. Dimensional Fund Advisors LP (formerly, Dimensional Fund Advisors Inc.) (“Dimensional”), an investment advisor registered under Section 203 of the Investment Advisors Act of 1940, furnishes investment advice to four investment companies registered under the Investment Company Act of 1940, and serves as investment manager to certain other commingled group trusts and separate accounts. These investment companies, trusts and accounts are the “Funds.” In its role as investment advisor or manager, Dimensional possesses investment and/or voting power over the securities of the Issuer held by the Funds. However, all securities reported in this schedule are owned by the Funds. Dimensional disclaims beneficial ownership of such securities. In addition, the filing of this Schedule 13G shall not be construed as an admission that the reporting person or any of its affiliates is the beneficial owner of any securities covered by this Schedule 13G for any other purposes than Section 13(d) of the Securities Exchange Act of 1934. Includes 354,850 shares purchasable by Ms. Jacobs within 60 days upon exercise of options and 117,650 restricted stock shares subject to forfeiture at various dates before February 25, 2015. Includes 100,750 shares purchasable by Mr. Smith within 60 days upon exercise of options and 68,950 restricted stock shares subject to forfeiture at various dates before February 25, 2015. Includes 106,950 shares purchasable by Mr. Tarallo within 60 days upon exercise of options and 73,900 restricted stock shares subject to forfeiture at various dates before February 25, 2015. Includes 5,000 shares purchasable by Mr. Engwall within 60 days upon exercise of options and 10,000 restricted stock shares subject to forfeiture at various dates before May 13, 2013. Includes 49,450 shares purchasable by Ms. Zeman within 60 days upon exercise of options and 60,100 restricted stock shares subject to forfeiture at various dates before February 25, 2015. Includes 2,200 shares owned beneficially through spouse. Includes 53,000 shares purchasable by Mr. Saunders within 60 days upon exercise of options and 10,000 restricted stock shares subject to forfeiture at various dates before May 13, 2013. Includes 53,000 shares purchasable by Mr. Herndon within 60 days upon exercise of options and 10,000 restricted stock shares subject to forfeiture at various dates before May 13, 2013. Includes 36,250 shares purchasable by Mr. Small within 60 days upon exercise of options and 60,100 restricted stock shares subject to forfeiture at various dates before February 25, 2015. Includes 11,750 shares purchasable by Mr. Plante within 60 days upon exercise of options and 50,100 restricted stock shares subject to forfeiture at various dates before February 25, 2015. Includes 5,000 shares purchasable by Mr. Moody with 60 days upon exercise of options and 10,000 restricted stock shares subject to forfeiture at various dates before May 13, 2013. Includes 5,000 shares purchasable by Ms. Dahlberg within 60 days upon exercise of options and 10,000 restricted stock shares subject to forfeiture at various dates before May 13, 2013. Includes 781,000 shares purchasable by all Executive Officers and Directors as a group within 60 days upon exercise of options and 480,800 restricted stock shares subject to forfeiture at various dates before February 25, 2015. 6 PROPOSAL NUMBER ONE ELECTION OF DIRECTORS The Corporate Governance Committee has selected, and the Board of Directors will cause to be nominated at the meeting, John V. Herndon and Peter A. A. Saunders for re-election as Class I Directors to serve until the Annual Meeting of Stockholders in 2014 or until their successors shall have been elected and qualified. Our Board of Directors is divided into three classes (Class I, Class II and Class III) with one class of Directors elected each year for a three-year term. The Corporate Governance Committee and Board of Directors have selected two nominees for nomination at the Annual Meeting. Provided that a quorum of stockholders is present at the meeting in person or by proxy, the Director nominees will be elected by a plurality of the votes cast at the meeting. Abstentions and “broker non-votes” will have no effect on the election of the Directors. The persons named on the enclosed proxy card or their substitutes will vote all of the shares that they represent for the above-named nominees unless instructed otherwise on the proxy card. If at the time of the Annual Meeting of Stockholders either nominee is unable or declines to serve, the discretionary authority provided in the proxy will be exercised to vote for a substitute. The rules of the Securities and Exchange Commission provide that proxies for the Annual Meeting cannot be voted for a greater number of persons than the number of nominees named. OUR BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE ELECTION OF THE NOMINEES NAMED IN THIS PROPOSAL. The Directors and Director Nominees have supplied us with the following information concerning their age, principal employment, other directorships and positions with the Company: Class I Nominees (term to expire in 2011) John V. Herndon
